545 So. 2d 166 (1989)
Ex parte Virgil Lee BROWNLEE.
(Re Virgil Lee Brownlee v. State).
87-1472.
Supreme Court of Alabama.
March 10, 1989.
Rehearing Denied May 5, 1989.
James M. Kendrick, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., and Joseph G.L. Marston III, Asst. Atty. Gen., for respondent.
MADDOX, Justice.
Virgil Lee Brownlee was indicted and convicted of capital murder as defined in Ala.Code 1975, § 13A-5-40(a)(2), murder during a robbery. Brownlee was sentenced to death, and the Alabama Court of Criminal Appeals affirmed his conviction and sentence. 545 So. 2d 151.
We have reviewed the record in this case, scrutinized the opinion of the Court of Criminal Appeals, and carefully considered the propriety of the death penalty, and we find that there were no errors adversely affecting the rights of the defendant. Therefore, the judgment of the Court of Criminal Appeals is affirmed.
AFFIRMED.
HORNSBY, C.J., and ALMON, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.